DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 8/1/2022. Claim 11 was added.  Claims 1 – 11 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A thermoplastic resin composition containing 

a thermoplastic resin A, 

a hard filler B and 

a compatibilizer C, 

wherein the hard filler B contains a hard filler B1 having an average particle diameter in the range of 0.7 to 40 µm and a hard filler B2 having an average particle diameter in the range of 0.01 to 0.5 µm, 

the compatibilizer C at least adheres to a surface of the hard filler B1, and a ratio WB1/WB2 is 1.5 or more, when WB1 and WB2 are adhesion masses of the compatibilizer C adhered to the surfaces of the hard filler B1 and the hard filler B2, respectively, and WB1 and WB2 each are measured per unit cross-sectional area, and

and the thermoplastic resin composition is produced by a process comprising: melt-kneading the thermoplastic resin A, the hard filler B1 and the compatibilizer C to obtain a resin mixture; and then melt-kneading the hard filler B2 with the resin mixture.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (CN 102516663 A; English machine translation incorporated herewith).
	Regarding claims 1-3, 6-10, Zhang et al. teach a polypropylene nanocomposite material comprising raw materials consisting of polypropylene, nanofiller, microfiller and a compatibilizer (Abstract, claims 1-8), wherein the polypropylene reads on the thermoplastic resin (A), wherein the nanofiller and the microfiller read on the hard filler of the instant claim, wherein the preferred components of Zhang et al. include a nano-filler consisting of calcium carbonate, silicon dioxide (silica) and kaolin having an average particle diameter of 10-200 nm (which corresponds to 0.01-0.2 µm) thereby reading on the B2 of the instant claim, wherein the preferred components include a microfiller comprising talc having an average particle diameter of 0.5 – 20 µm thereby reading on the B1 of the instant claim. Zhang et al. teach the preferred compatibilizer is maleic anhydride grafted polypropylene thereby reading on the compatibilizer (C) of the instant claims.  Zhang et al. teach the method of making the thermoplastic composition wherein a mixture is formed with a polypropylene, microfiller (which corresponds to the B1 of the instant claim) and the compatibilizer, wherein the mixture enters a high speed mixer/melt extruder and then the nanofiller (corresponding to the B2 of the instant claim) is added in a second mixing step [0025].
	Zhang et al. do not particularly teach the resin mixture comprising components A, B1 and C are melt kneaded. 
	However, Zhang et al. teach the mixture comprising the polypropylene, microfiller (which corresponds to the B1 of the instant claim) and the compatibilizer enter a twin screw extruder at the feeding port and then the nano-scale fillers (which correspond to the B2 of the instant claim) are added to the twin screw extruder from the middle of the screw side to the feeding port (claim 14). The twin screw extruders have kneading and melting capabilities all along the extruder. As such, it would have been obvious to one of ordinary skill in the art to melt knead the first mixture comprising the polypropylene, the microfiller/B1 and the compatibilizer prior to addition of the nano-scale filler/B2, thereby arriving at the claimed invention.
	Zhang et al. do not particularly teach the adhesion masses of the compatibilizer C adhered to the surfaces of the hard filler B1 and the hard filler B2 and are further silent on the ratio WB1/WB2 as required by instant claims. 
	The mechanical property of adhesion mass of the compatibilizer adhered to the surfaces of the hard filler B1 and B2 is a function of the composition and the method of mixing the thermoplastic resin composition. Zhang et al. teach the same composition comprising the same components (A), (B1), (B2) and (C) as required by the instant claim as set forth in the rejection above. Zhang et al. further teach the same method of making the thermoplastic composition wherein a mixture is formed with a polypropylene, microfiller (which corresponds to the B1 of the instant claim) and the compatibilizer [0025], wherein the mixture enters a high speed mixer/melt extruder and then the nanofiller (corresponding to the B2 of the instant claim) is added in a second mixing step. Therefore, the mechanical properties of adhesion mass of the compatibilizer adhered to the surfaces of the hard filler B1 and B2 and the ratio WB1/WB2 are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 4, Zhang et al. teach the polypropylene composition comprises the following raw materials by weight: 40-97% of polypropylene thereby reading on the claimed range of 65 to 90 wt% by mass, 1-15% of nanosized filler thereby reading on the claimed range of 1 to 10% by mass as required by the hard filler B2 of the instant claim, 1-25% of micron-sized filler thereby reading on the claimed range of 5 to 20% by mass as required by the hard filler B1 of the instant claim, 0-3% of compatilizer thereby reading on the claimed range of 0.5 to 5% by mass for the compatibilizer C. 
	Regarding claim 5, Zhang et al. teach a nano-filler consisting of calcium carbonate, silicon dioxide (silica) and kaolin having an average particle diameter of 10-200 nm (which corresponds to 0.01-0.2 µm) thereby reading on the B2 particle size range of 0.03 to 0.2 µm of the instant claim, wherein Zhang et al. teach a microfiller comprising talc having an average particle diameter of 0.5 – 20 µm thereby reading on the B1 particle size range of 0.8 to 5 µm of the instant claim.
	Regarding claim 11, Zhang et al. teach the polypropylene comprising a block copolymer of polypropylene with ethylene (claim 2) thereby reading on the polyethylene as required by the instant claim.
	
Response to Arguments
5.	 Applicant’s arguments, see p. 1-5, filed 8/1/2022, with respect to the rejection of claims 1-10 under 102/103 over Zhang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 in view of Zhang.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763